LAW OFFICES OF DERENTHAL & DANNHAUSER LLP LAKE MERRITT PLAZA 1, 26TH FLOOR OAKLAND, CALIFORNIA 94612 (510) 350-3070 FACSIMILE: (510) 834-8309 November 23, 2015 BY EDGAR AND FEDERAL EXPRESS Ms. Pamela A. Long Assistant Director Division of Corporation Finance – Mail Stop 4631 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: ATEL 17, LLC Registration Statement on Form S-1 Filed May 4, 2015 File No. 333-203841 Dear Ms. Long: With the overnight delivery hard copy of this letter, we are forwarding to the Staff an updated version of the sales brochure previously filed as an item of supplemental sales materials intended to be used in connection with the above-referenced offering.The sales brochure is intended to be delivered to prospective investors only when accompanied or preceded by the current prospectus. Please contact me with any comments you may have concerning the proposed sales brochure, or with any other questions you may have concerning this filing. Very truly yours, /s/ Paul J. Derenthal Paul J. Derenthal cc: Sherry Haywood, Staff Attorney Division of Corporation Finance Securities and Exchange Commission Mr. Dean L. Cash Mr. Jim Ryan Vasco Morais, Esq.
